Citation Nr: 9936072	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-46 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
June 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was remanded by the Board in November 
1997 for further development; it was returned to the Board in 
November 1999.


REMAND

The Board initially notes that the RO, in a May 1999 rating 
decision, denied the veteran's claim for entitlement to a 
total rating based on unemployability due to service-
connected disability.  In an October 1999 statement, the 
veteran's representative argued in essence that the veteran's 
low back disability rendered him unable to function in any 
type of employment.  The Board construes the October 1999 
statement to constitute a Notice of Disagreement with the May 
1999 rating decision denying entitlement to a total rating 
based on unemployability due to service-connected disability.

The Board also notes that it is unclear whether the veteran 
desires to claim entitlement to a permanent and total 
disability rating for pension purposes.  On remand, the RO 
should obtain clarification of this matter from the veteran.

With respect to the veteran's low back disability, the record 
reflects that, pursuant to the Board's November 1997 remand, 
the veteran was afforded VA examinations in May 1998, at 
which time he reported symptoms of pain and soreness 
associated with his low back.  Notably, however, while the 
orthopedic examination included testing to determine the 
veteran's range of lumbar spine motion, the examiner did not 
provide findings with respect to any pain on motion, or 
address the functional loss, if any, due to pain.  Moreover, 
the examiner did not adequately distinguish the 
manifestations of the veteran's service-connected low back 
strain from other nonservice-connected low back disorders 
apparent on examination.  Under the circumstances, the Board 
concludes that additional VA examinations of the veteran are 
warranted.

The Board also notes that the veteran has alleged that he was 
treated at the Allen Park, Michigan VA Medical Center (VAMC) 
in January 1995.  The Board's November 1997 remand noted that 
the RO had not requested records from that facility for the 
period prior to 1996, and requested that the RO attempt to 
obtain records from the Allen Park facility for 1995 and from 
January 1997 to the present.  The record reflects that the RO 
thereafter requested treatment records for the period from 
January 1997 only.  The Board also notes that certain medical 
records of the veteran were apparently transferred to the 
Battle Creek, Michigan VAMC in July 1997.

The Board lastly notes that the Board's November 1997 remand 
requested that the RO adjudicate the issue of entitlement to 
service connection, to include on a secondary basis, for 
additional low back disability; there is no indication that 
the RO has accomplished this action.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he clarify 
whether he is seeking entitlement to 
a permanent and total disability 
rating for pension purposes.  If he 
responds in the affirmative, the RO 
should provide the veteran with the 
appropriate form to claim 
entitlement to a permanent and total 
disability rating for pension 
purposes, and request that he 
complete and return the form.

2.  The veteran should be requested 
to complete a new VA Form 21-8940 
and provide complete and updated 
information regarding his education 
and employment status. 

3.  The RO should also contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
from the Allen Park, Battle Creek 
and Ann Arbor, Michigan VAMCs for 
January 1995, and for January 1998 
to the present. 

4.  Then, the RO should arrange for 
the veteran to undergo VA orthopedic 
and neurological examinations by 
physicians with appropriate 
expertise to determine the nature 
and extent of impairment from the 
veteran's service-connected low back 
strain; the nature, extent and 
etiology of any other low back 
disorders present; and the nature, 
extent and etiology of any left leg, 
hip or buttocks pain.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express their 
opinions concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.  The 
examiners should be requested to 
provide their opinions as to whether 
it is at least as likely as not that 
any additional low back disorders 
identified are etiologically related 
to service or were caused or 
chronically worsened by the 
veteran's service-connected low back 
strain.  To the extent possible, the 
manifestations of the service-
connected low back strain should be 
distinguished from those of any 
other low back disorders present.  

The examiners should also provide 
their opinions concerning the impact 
of the service-connected disability 
on the veteran's ability to work, to 
include whether it renders the 
veteran unemployable.  The rationale 
for all opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiners for review.  The 
examination reports are to reflect 
whether a review of the claims file 
was made.  The examination reports 
must be typed.  

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development actions, including 
the requested examinations and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and adjudicate the issue 
of entitlement to service 
connection, to include on a 
secondary basis, for additional low 
back disability, readjudicate the 
issue of entitlement to an increased 
rating for low back disability, and, 
if not rendered moot, adjudicate the 
issue of entitlement to a total 
rating based on unemployability due 
to service-connected disability.  If 
appropriate, the RO should also 
adjudicate the issue of entitlement 
to a permanent and total rating for 
pension purposes.  In readjudicating 
the claim for an increased 
evaluation for low back disability, 
the RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether 
the components of the veteran's low 
back disability should be separately 
rated and whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


